Citation Nr: 0121715	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shrapnel wounds to the right wrist, currently rated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of shrapnel wound to the right lower back, hip, and upper 
thigh, Muscle Group XVII, currently rated as 40 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from March 1968 to September 
1977. 

The RO in June 1988 granted a 10 percent rating under 
Diagnostic Code 7804 for residuals of shrapnel wound of the 
right wrist.  Under this code, a 10 percent evaluation is 
warranted for superficial scars, which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804.  A veteran can receive separate disability ratings 
unless the conditions constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Since a 
tender scar is a separate and distinct manifestation, a scar 
may be rated separately from a muscle injury.  The most 
recent VA examination report does not show evidence of a 
tender scar.  It is not clear if the RO considered the 
diagnostic codes that apply to muscle injuries.  

Further, on review of the most recent VA examination report 
dated in June 1999, the location and severity of the right 
wrist wound is not clear.  The examiner indicated that there 
was a 1.5-centimeter scar located over the end of the radius 
on the extensor surface.  There was a 1-centimeter exit wound 
located on the extensor surface near the head of the radius.  
However, these descriptions of the scars do not match the 
original depiction of the right wrist/hand wounds.  For 
instance, there is no evidence of entrance and exit wounds in 
the description of the original injury.  Further, there is no 
mention of a scar at the head of the radius noted in the 
service medical records or at the initial post service 
examination.  As it is necessary to understand the location 
and severity of muscle injury, if any, further examination is 
required.  

The residuals of shrapnel wound to the right lower back, hip, 
and upper thigh are rated under Diagnostic Code 5317 for 
injury to Muscle Group XVII.  A private examination report 
dated in April 1999 shows diffuse degenerative disc lesions 
at D12 - L1, L2-L3, and L4-L5, with facet arthritis.  The 
physician at the VA examination in June 1999 noted that the 
only abnormality suggestive of neurological defect was a 
patch of paresthesia described by the veteran on the lateral 
aspect of the right leg.  A March 2000 private chiropractic 
examination report shows lumbar paravertebral muscle spasm.  
The L5 and S1 dermatome was decreased on the right leg.  The 
L4 - S1 reflex was decreased on the right.  

It is not clear which, if any, of the neurological disability 
is related to the service-connected shrapnel wounds.  
Moreover, the physician at the 1999 VA examination indicated 
that the residual 6-centimeter scar at the level of the upper 
pelvis was tender.  Since the scar is a separate and distinct 
manifestation, similar to the situations discussed above, it 
may be rated separately from the muscle injury.  
Consideration should also be given to whether a separate 
rating for neurological disability is warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of current disability 
resulting from the residuals of shell 
fragment wounds.  The examiner should 
describe the position of any scarring and 
the degree of any muscle injury, if 
present.  If possible, the examiner 
should delineate the manifestations that 
can be objectively attributable to the 
shell fragment wounds.  If this is 
impossible, the examiner should so state.  
All indicated tests and studies should be 
accomplished, and the findings reported 
in detail.  The claims file must be made 
available to the examiner.

2.  The RO should evaluate the veteran's 
claim of entitlement to an increased 
disability evaluation for the shell 
fragment wounds with express 
consideration of Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



